DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses an operation method of a first terminal in a communication system, the operation method comprising: receiving, from a second terminal, sidelink control information (SCI) including first resource allocation information which indicates a first sidelink resource set used for a first sidelink communication between the second terminal and a third terminal; selecting a sidelink resource excluding the first sidelink resource set indicated by the SCI; and transmitting, to the second terminal, sidelink data using the selected sidelink resource.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses wherein the SCI further includes a field indicating that the SCI includes the first resource allocation information for the first sidelink communication between the second terminal and the third terminal.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses wherein the SCI further includes second resource allocation information which indicates a second sidelink resource set used for a second sidelink communication between the first terminal and the second terminal.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses wherein the selected sidelink resource belongs to the second sidelink resource set.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses wherein the first sidelink resource set includes time and/or frequency resources for the first sidelink communication.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses, wherein when the third terminal is the first terminal, the first sidelink communication is sidelink transmission from the second terminal to the first terminal, and the selected sidelink resource is used for sidelink transmission from the first terminal to the second terminal.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses, wherein a format of the SCI indicates that the SCT is not scheduling SCI for the sidelink data.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses An operation method of a second terminal in a communication system, the operation method comprising:transmitting, to a first terminal, sidelink control information (SCI) including first resource allocation information which indicates a first sidelink resource set used for a first sidelink communication between the second terminal and a third terminal;identifying a sidelink resource excluding the first sidelink resource set indicated by the SCI; and performing a monitoring operation on the identified sidelink resource to receive sidelink data from the first terminal.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses, wherein the SCI further includes a field indicating that the SCI includes the first resource allocation information for the first sidelink communication between the second terminal and the third terminal.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses, wherein the SCI further includes second resource allocation information which indicates a second sidelink resource set used for a second sidelink communication between the first terminal and the second terminal.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses the operation method according to claim 10, wherein the identified sidelink resource belongs to the second sidelink resource set.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses wherein when the third terminal is the first terminal, the first sidelink communication is sidelink transmission from the second terminal to the first terminal, and the identified sidelink resource is used for sidelink transmission from the first terminal to the second terminal.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent Publication No. US 2019/0239264 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because Hahn discloses wherein a format of the SCI indicates that the SCT is not scheduling SCI for the sidelink data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL T BROCKMAN whose telephone number is (571)270-5664. The examiner can normally be reached Monday-Thursday 6:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3100. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL T BROCKMAN/Examiner, Art Unit 2463